Opinion issued June 25, 2013




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-13-00455-CR
                                    ____________

                        IN RE JAIME LUEVANO, Relator


             Original Proceeding on Petition for Writ of Mandamus

                           MEMORANDUM OPINION

      Pro se relator Jaime Luevano has petitioned this Court for mandamus relief,

naming as respondents various District Judges of the United States District Court

for the Southern District of Texas, Attorney General Greg Abbott, and Governor

Rick Perry. In the petition, relator seeks to compel hearings related to various

complaints regarding his treatment in prison.
      Relator’s request does not fall within our mandamus jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221 (West 2004); In re Praker, No. 01–10–01057–CR,

2011 WL 1326010, at *1 (Tex. App.—Houston [1st Dist.] April 7, 2011, orig.

proceeding) (mem. op., not designated for publication); In re Scott, No. 05–02–

01305–CV, 2002 WL 2013817, at *1 (Tex. App.—Dallas Sept. 4, 2002, orig.

proceeding) (mem. op., not designated for publication); see also TEX. CONST. art. V,

§ 3; TEX. GOV’T CODE ANN. § 22.002 (West Supp. 2012).

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2